Citation Nr: 0502101	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  04-04 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability and if so, whether service connection is 
warranted.  

2.  Entitlement to service connection for a respiratory 
disability.  

3.  Entitlement to service connection for a bilateral ankle 
disability. 

4.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 30 percent disabling.  

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
an injury to the right hand with claimed resultant 
neurological disability, sustained during a period of 
hospitalization at the Fort Howard, Maryland VA Medical 
Center in July 1996.




REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) in 
the Army National Guard from November 6, 1974 to April 12, 
1975, and on active duty (AD) in the Army from January 1977 
to July 1978.  It appears that the veteran also has 
subsequent unverified periods of service on ACDUTRA and 
inactive duty training (INACDUTRA).  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 RO decision, which denied service 
connection for ankle, back, and respiratory disabilities.  
The RO also determined that new and material evidence had not 
been received to reopen claims of entitlement to service 
connection for hypertension and sinusitis, and the veteran 
initiated an appeal there from.  However, a Decision Review 
Officer Conference Report, dated in October 2003, which was 
signed by the veteran, notes that the veteran withdrew his 
appeal pertaining to hypertension and sinusitis.  Thus, they 
are not for appellate consideration.  


In regard to the back claim, the Board notes that the RO in 
the November 2001 decision acknowledged that the claim had 
previously been denied (in rating decisions of April 1997 and 
August 1997, from which the veteran initiated an appeal but 
then withdrew that appeal in an April 1998 signed statement).  
In a September 2003 statement of the case, the RO 
specifically stated that the claim was reopened and proceeded 
to adjudicate the claim on the merits.  Notwithstanding the 
RO's determination to reopen the back claim, the Board must 
make an independent assessment as to whether new and material 
evidence sufficient to reopen the veteran's claim has been 
received under 38 U.S.C.A. § 5108.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  The issue on appeal is phrased 
accordingly.

In regard to the respiratory claim, the Board notes that it 
too was previously denied on the merits, initially in a July 
1999 RO rating decision.  He requested "reconsideration" of 
that decision, in a statement of July 1999, and thereafter 
requested "assistance" with his claim, in a statement of 
November 1999, although there appears not to have been any 
response from VA.  In a March 2000 rating decision, prior to 
the expiration of the appeal period relevant to the July 1999 
decision, the RO denied the veteran's claim of service 
connection for a respiratory disorder on the basis that new 
and material evidence had not been received to reopen the 
claim.  The RO notified the veteran of this decision by 
letter dated in April 2000, and then subsequently denied his 
claim again on the merits in a June 2000 rating decision.  In 
a statement dated in October 2000, the veteran expressed his 
disagreement with the April 2000 rating decision (clearly in 
reference to the notification letter sent in that month).  In 
short, it is clear that the veteran has been pursuing this 
claim diligently going back to the initial denial on the 
merits in July 1999.  For that reason, the issue on appeal 
will address service connection on the merits, rather than 
whether new and material evidence has been received to reopen 
the claim.  

In regard to the ankle claim, the Board notes that the record 
is ambiguous as to whether the claim involves both ankles or 
just the left ankle.  In his claim received in February 2001, 
the veteran specified that he was claiming service connection 
for "ankles."  In the November 2001 rating decision, the RO 
addressed the issue as one of service connection for an ankle 
condition, and cited to service medical evidence of a left 
ankle diagnosis.  In his November 2002 notice of disagreement 
with the decision, the veteran indicated that he disagreed 
with the denial of benefits involving his right ankle and 
left foot.  The September 2003 statement of the case was not 
particularly elucidative on the matter of whether the claim 
involved a unilateral or bilateral condition.  However, in a 
Decision Review Officer Report of October 2003, the issue was 
stated as involving both ankles.  The veteran was next 
afforded a VA examination regarding both ankles.  During a 
subsequent Board hearing, the issue was stated as service 
connection for a left ankle disability; however, there was 
some vagueness as to what issues were on appeal.  The veteran 
furnished testimony mainly concerning his left ankle but also 
noting concurrent injuries during service involving his right 
ankle and foot.  Construing the matter in a light most 
favorable to the veteran, the Board phrases the issue on 
appeal as one for service connection for a bilateral ankle 
disability.  

In May 2004, the veteran testified at a personal hearing in 
Washington, D.C., which was conducted by the undersigned 
Veterans Law Judge.  The transcript of that hearing has been 
associated with the claims file.  

It is further noted that, in a February 2004 statement, the 
veteran raised the issue of service connection for erectile 
dysfunction.  Additionally, during the Board hearing in May 
2004 testimony was given on issues involving service 
connection for headaches and hypertension.  The RO previously 
denied claims of service connection for headaches and 
hypertension, in rating decisions in 1997.  Also, as noted, 
the RO in a November 2001 rating decision denied reopening 
the veteran's hypertension claim on the basis that new and 
material had not been received.  In any case, at the Board 
hearing the veteran again raised these issues, but it appears 
that he is also claiming service connection for hypertension 
and headaches on a secondary basis.  In that regard, he 
submitted to the Board in May 2004, following the hearing, a 
medical statement from a VA doctor pertinent to headaches and 
hypertension.  This statement was accompanied by an 
appropriate waiver of initial RO consideration of the 
evidence.  See 38 C.F.R. § 20.1304 (2001).  The issues 
involving erectile dysfunction, hypertension, and headaches 
have not been adjudicated by the RO and are thus not in 
proper appellate status but are instead referred to the RO 
for appropriate consideration. 

The merits of the claim of entitlement to service connection 
for a back disability, reopened herein below, as well as the 
other issues on appeal, are being REMANDED to the RO via the 
Appeals Management Center, in Washington, DC.  VA will notify 
the veteran and his representative as to what further action 
is required on his part.


FINDING OF FACT

In rating decisions of April 1997 and August 1997, the RO 
denied the veteran's claim of entitlement to service 
connection for a back disability; the evidence received since 
the RO decisions includes evidence that is not cumulative or 
redundant of evidence previously considered and that is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002) 
redefined VA's duties to notify and assist a claimant.  
Regulations implementing the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  




The Board's decision herein is completely favorable to the 
veteran such that no further action is required to comply 
with the VCAA and the implementing regulations relevant to 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a back disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within seven 
years from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307 
(2003).  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

The definition of new and material evidence has since been 
amended and is codified at 38 C.F.R. § 3.156(a) (2003).  The 
amended definition is not liberalizing, and applies only to 
an application to reopen a finally-decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It 
does not apply to this veteran's claim, which was received 
prior to August 2001.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence that must be considered 
in determining whether there is a basis for reopening the 
claim is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In the present case, the RO denied the veteran's claim of 
entitlement to service connection for a back disability in 
rating decisions dated in April 1997 and August 1997.  The 
veteran did not perfect an appeal with regard to these 
decisions, and they became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  

The last final disallowance of the veteran's claim in this 
case is the August 1997 RO decision.  As such, the Board will 
consider evidence submitted since this determination in order 
to ascertain whether that evidence is new and material to 
reopen the veteran's service connection claim.  

In its August 1997 decision, the RO considered the veteran's 
service records, which showed that the veteran complained of 
back pain in April 1978 after falling on his back while 
skating.  The RO also considered various VA medical records 
dated from 1982, to include a VA examination report.  VA 
outpatient records show among other things complaints and 
treatment for back pain in March and May 1997, to include a 
diagnosis of lumbosacral degenerative joint disease in May 
1997.  A VA examination report in May 1997 indicates that the 
veteran related lumbosacral spine problems since an injury in 
service; the diagnoses included osteoarthritis of the lumbar 
spine.

The evidence received since the August 1997 decision includes 
additional VA medical records dated from 1998, and statements 
and testimony of the veteran, which were not previously 
considered by the RO.  VA records include an October 2000 MRI 
of the lumbar spine, which indicated disc bulges.  Of 
particular significance, however, is a January 2001 statement 
by a VA physician, Ranee Chatterjee, M.D., who indicated that 
the veteran is a patient of his who receives treatment for 
chronic back pain that "does seem" to date back to the 
period of his military service.  In light of the fact that 
such medical evidence appears to support the veteran's 
contention that he has a back disability that can be related 
back to service, and notwithstanding a November 2003 VA 
examination report that is essentially against his claim, the 
Board finds that the additionally-received evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the back claim.  38 C.F.R. § 3.156.  
Thus, the Board finds that new and material evidence has been 
submitted since the August 1997 RO decision that denied 
service connection for a back disability, and that the claim 
is reopened.  


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for a back disability is 
reopened, to that extent only the appeal is granted.  


REMAND

The Board finds that additional action is required prior to 
adjudication of the merits of the veteran's claim of 
entitlement to service connection for a back disability, in 
addition to the claims of service connection for a 
respiratory disability and a bilateral ankle disability.  

First, at his Board hearing in May 2004, the veteran 
indicated that he served various periods of ACDUTRA and 
INACDUTRA in 1979 and 1980, subsequent to his release from 
active duty in July 1978.  He indicated that he served with 
Walter Reed 110th Service and Supply.  He alleges that he 
reinjured his ankle during one of these periods in 1979, and 
was treated at the Washington, D.C., VA Medical Center.  
Notably, of record is a VA prescription note for an ankle 
splint, which appears to have been dated in January 1979.  
The veteran's representative requested at the hearing that VA 
obtain the veteran's Army records for the period of 1978 to 
1980.  The Board concurs.  Thus, the RO should ascertain the 
nature and dates of the veteran's duty periods, and obtain 
any additional personnel and medical records relevant 
thereto, subsequent to his release from active duty in July 
1978, for association with the claims file.  

Second, the RO should also attempt to obtain additional 
pertinent treatment records indicated by the veteran.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  At the hearing, the 
veteran indicated that he was seen at the Washington, DC, 
Medical Center in 1979 and 1980, but that in attempting to 
obtain these records "archives" notified him that they were 
not able to be found.  A February 2000 VA memorandum in the 
file from a medical clerk at the Central Archives Record 
Center indicates that the veteran had indeed requested 
records from 1978 to 1980, but the memo does not indicate 
whether records were located.  In any case, the RO should 
seek to obtain medical records from the Washington, DC VA 
Medical Center dated from the time of the veteran's discharge 
from service in July 1978.  Moreover, the RO should also 
ensure that all treatment records have been obtained from the 
Martinsburg, West Virginia VA Medical Center and Baltimore 
(Loch Raven), Maryland VA Medical Center, dated from 1978.  
The veteran indicated at his hearing that he sought treatment 
at these facilities as well.  The file indicates that the RO 
previously requested treatment records from these facilities, 
but in regard to other types of claims filed in the past.  

Further, the veteran indicated at his hearing that he 
underwent employment physical examinations for McCracken 
Security Guard Agency and Howard University Hospital, within 
the first two years of his discharge from service in 1978.  
These records have also not been sought, and the veteran 
should be requested to furnish information so that a request 
for them may be made.  It is also noted that E. Mosley, M.D., 
in an April 2000 note, proffered an opinion regarding the 
veteran's respiratory disability.  Treatment records from 
this doctor are not of record and should be sought.  

Third, in regard to the respiratory claim, the medical 
evidence in the file shows that the veteran has been 
diagnosed with bronchitis, as early as 1985.  In an April 
2000 prescription note, E. Mosley, M.D., indicated that he 
was treating the veteran for chronic bronchitis, which he had 
had since 1974.  A VA outpatient record dated in March 1999 
indicates that the veteran had smoker's bronchitis, and the 
file contains statements from the veteran to the effect that 
he began smoking while in service in 1974.  A November 2003 
VA examination report reflects the veteran's respiratory 
complaints, and notes that he has been a smoker for 28-29 
years.  The examiner ordered pulmonary function tests to be 
conducted the following day; however, there is no further 
mention of these tests, nor was the evaluation of the 
veteran's respiratory complaints completed.  Thus, a VA 
examination to determine the nature and likely etiology of 
all current pulmonary disability is in order.  

Finally, in regard to the claims of an increased rating for 
pseudofolliculitis barbae and of entitlement to compensation 
under 38 U.S.C.A. § 1151 for an injury to the right hand with 
claimed resultant neurological disability, sustained during a 
period of hospitalization at the Fort Howard, Maryland VA 
Medical Center in July 1996, the RO granted a 30 percent 
rating for the skin disability and denied compensation under 
38 U.S.C.A. § 1151, in a July 2003 rating decision.  The RO 
duly notified the veteran of this decision by letter in July 
2003, and in a letter received by the RO in February 2004 he 
expressed his disagreement with the decision.  The RO has not 
issued the veteran a statement of the case on these issues.  
When there has been an initial RO adjudication of a claim and 
a timely notice of disagreement has been filed as to its 
denial (see 38 C.F.R. §§ 20.201, 20.302(a) (2003)), thereby 
initiating the appellate process, the claimant is entitled to 
a statement of the case.  As a statement of the case 
addressing the skin and 38 U.S.C.A. § 1151 matters has not 
yet been issued, a remand is necessary.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the appropriate 
service department(s) and ascertain the 
veteran's periods of duty from July 1978 
through 1980, and to determine if there 
are any additional service medical or 
personnel records pertaining to the 
veteran.  For purposes of this search, 
available records currently show the 
veteran's unit was with Walter Reed 110th 
Service and Supply.  If records are not 
obtainable, the RO should obtain specific 
confirmation of that fact, for inclusion 
with the claims file.  

2.  The RO should request the veteran to 
provide the names and addresses of all 
health care providers (VA or non-VA), and 
the approximate dates of treatment, 
relevant to evaluation of the veteran for 
complaints referable to the back, lungs, 
and ankles.  The RO should also seek to 
obtain information (names and addresses) 
regarding (a) the employment physical 
examination reports of the veteran for 
McCracken Security Guard Agency and Howard 
University Hospital, in the late 1970s, 
and (b) the medical records of E. Mosley, 
M.D., who treated the veteran's 
respiratory disability.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
identified records for association with 
the claims file, to include medical 
records from the Washington, DC, VA 
Medical Center, Martinsburg VA Medical 
Center, and Baltimore (Loch Raven) VA 
Medical Center, dated from July 1978.  

3.  The RO should arrange for the veteran 
to undergo a VA pulmonary examination to 
determine the nature and likely etiology 
of all current pulmonary disability.  All 
indicated testing in this regard should be 
accomplished.  The claims file should be 
made available to the examiner for review 
in conjunction with the examination.  
Detailed findings should be reported in 
connection with the evaluations.  In 
particular, the examiner should elicit 
from the veteran information pertinent to 
his pulmonary medical history, to include 
smoking habits.  The examiner should 
furnish an opinion as to the medical 
probability (less likely than not or more 
likely than not) that any currently 
present pulmonary disability had its onset 
during the veteran's periods of service 
from November 6, 1974 to April 12, 1975 or 
January 1977 to July 1978.  Complete 
rationale for all opinions should be 
furnished.  

4.  The RO should otherwise review the 
claims file and ensure that any additional 
development indicated by the record, to 
include any further VA examinations, is 
accomplished, consistent with the VCAA and 
its implementing regulations.  

5.  The RO should issue the veteran a 
statement of the case on the issues of (a) 
entitlement to an increased rating for 
pseudofolliculitis barbae and (b) 
entitlement to compensation under 38 
U.S.C.A. § 1151 for an injury to the right 
hand with claimed resultant neurological 
disability, sustained during a period of 
hospitalization at the Fort Howard, 
Maryland VA Medical Center (VAMC) in July 
1996.  The veteran should be advised of 
the time limit in which he can perfect an 
appeal to the Board on these issues by 
filing a substantive appeal.  See 
38 C.F.R. § 20.302.  If, and only if, an 
appeal is perfected on these issues, 
should it be certified to the Board for 
further appellate review.

6.  After completion of the foregoing, the 
RO should adjudicate on the merits the 
veteran's claims of entitlement to service 
connection for a back disability, a 
respiratory disability and a bilateral 
ankle disability, based on a review of the 
entire evidentiary record.  If any benefit 
sought on appeal remains denied, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


